 In the Matter of LEON WYSZATYCKI, AN INDIVIDUAL D/B/A GREATERERIE BROADCASTING COMPANY (RADIO STATION WWOL),1 EMPLOYERandNATIONAL ASSOCIATION OF BROADCAST ENGINEERS AND TECH-NICIANS, PETITIONERCase No. 3-RC-513.-Decided November 28, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John C. McBee, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are herby affirmed .2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer owns and operates a small, independent, federallylicensed radio broadcasting station in Buffalo, New York. Its trans-mitter is located at West Seneca, New York, about 6 miles from theBuffalo studio.The Employer's broadcasts can normally be heardwithin a 25-mile radius of Buffalo.Within this radius lie parts ofthe province of Ontario, Canada.The Employer subscribes to the United Press News Service, a world-wide service, at a cost of approximately $485 per month. It receivesabout $100,000 per year in revenue from advertising, of which 10percent is received from national advertisers.We find, contrary to the contention of the Employer, that it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act.We also find that it will effectuate the policies of the Actto assert jurisdiction in this case.32.The labor organization involved claims to represent certainemployees of the Employer. '1The Employer's name appears as amendedat thehearing.2For thereasons given In paragraph 1, below, the Employer'smotion to dismiss thepetition on the ground that it is not engaged in commerce within the meaning of the Act,is hereby denied.2WBSR, Inc.,91 NLRB 630.92 NLRB No. 61.270 GREATER ERIEBROADCASTING COMPANY2713.A question affecting commerce exists concerning the representa-tion of employees -of the Employer within the meaning. of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit of transmitter engineers,studio technicians, and announcer-technicians in the Employer's,trans-mitter station and studio.The Employer contends that the unitshould be limited to its transmitter engineers.The Employer's transmitter is located about 6 miles from the studio.Working at the transmitter are the chief engineer and 2 transmitterengineers.All 3 of these employees are licensed by the Federal Com-munications Commission to perform the customary duties of radioengineers.At the studio there are 15 employees, 64 of whom aretechnicians or announcer-technicians.A technician's work consists inoperating the controls at the studio console in order to regulate thevolume of sound and the-general tonal quality of the broadcast sentto the transmitter.The technician also operates the turntables whenrecordings are broadcast.Announcer-technicians announce as wellas operate the controls.We have frequently found that, despite geo-graphical separation, transmitter engineers and studio technicians orannouncer-technicians in small radio stations constitute a closely knitgroup with common interests and conditions of employment, and thattogether they may constitute a single appropriate unit.5In this case,also, we believe that this group at the Employer's small station shouldnot be divided for purposes of collective bargaining.For the fore-going reasons, we find that the appropriate unit should include allthe Employer's transmitter engineers, studio technicians, and an-nouncer-technicians.The parties disagree as to the unit placement of the followingemployees :Ted Wyszatyckiis the son of Leon Wyszatycki, the Employerherein.The Employer would include Wyszatycki; the Petitionerwould exclude him.We shall, in accordance with the Board's estab-lished policy of excluding close relatives of management from bar-gaining units, exclude Ted Wyszatycki.6 -The Employer would excludeFrank Saj,the chief engineer, uponthe ground that he is a supervisor.The Petitioner contends that,despite his title, Saj is not in fact a supervisor.The Employer for=.merly employed a chief engineer, who was admittedly a supervisor,4At the time the petitionherein was filed therewere eight.The record shows, however,.that at the time of thehearing, two,Green and Richmond,were no longer on the Em-ployer's payroll.5Radio StationWCIL,36 NLRB1302 ;Associated Electronic Enterprises,Inc.,80 NLRB'295;WesternGateway Broadcasting Corporation,77 NLRB 49.6Muskogee Dairy ProductsCo., 85 NLRB 520.- 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDand three transmitter engineers of whom Saj was one. In February1949, the then chief engineer left the service of the Employer; andSaj was given the title.The record shows that Saj is responsible forthe maintenance of the equipment at the transmitter and studio.Heis on call at all times for necessary maintenance work. For the mostpart Saj does all such work himself, although upon occasion he mayrequest the help of the other engineers. In addition, Saj alone handlesall remote pickup programs broadcast by the station.During thesummer months, Saj relieves each of the two transmitter engineers1 day each week. Since August 1, 1950, he has also operated the studiocontrols for a total of 20 hours a week. So far as the record shows,Saj's predecessor did no maintenance work, nor did he relieve theengineers.Saj exercises little direction over the work of the transmitter en-gineers.He is, however, responsible for the correct operation of thetransmitter according to the general regulations of the Federal Com-munications Commission, and within the particular limits specifiedin the Commission's license for the Employer's station.Accordingly,Saj telephones each day to the engineer on duty to receive the en-gineer's report on conditions at the transmitter.Twice a week whenhe goes to the transmitter to operate it in place of the regular engineer,he spends about 20 minutes in giving necessary instructions to theengineer just then coming off duty.With respect to hiring and firing,the record shows that since Saj has been chief engineer, only one en-gineer has been hired and one discharged. In both cases the matterwas handled by Ted Wyszatycki.7 Saj has no authority to set work,schedules or vacations for the engineers. Such matters have been de-cided by the Employer's general manager.Saj's work in the studio control room consists of maintenance workand, as noted above, operating the controls.The parties agree thata radio station chief engineer normally supervises the work of controloperators.Saj, however, has been forbidden to enter. the control roomwhile the technicians are working, except when maintenance work isnecessary.If Saj has any criticism of 'the technician's work, he isexpected to make it to the Employer.Although the testimony of the various witnesses at the hearingconflicts sharply, we believe the evidence as a whole shows that Sajis primarily a working engineer?His responsibility is chiefly formaintenance of the Employer's equipment, and for the proper opera-tion of the transmitter as required by Federal Communications Com-7Although the employee who was hired was introduced to Wyzsatycki by Saj, Saj didnot know him;Saj had recommended another man for the job. GREATER ERIE BROADCASTING COMPANY273stantiat portion of his time, and are routine in character.For thesereasons we find that Saj is not a supervisor within the meaning ofthe Act.Accordingly, we shall include him in the unit.8The Employer would include, and the Petitioner excludeJohn B.Stinson,the Employer's program manager.The Employer contendsthat Stinson's title is given him only in order that he may sign. stationlogs as required by the Federal Communications Commission, andthat he has no supervisory authority. Stinson testified, however, thathe supervises the studio employees, makes up the program schedulefor the station, and assigns the work for the announcers.He alsodoes some announcing and control work.As the record shows thatStinson responsibly directs the work of studio employees, we find thathe is a supervisor within the meaning of the Act.We shall thereforeexclude him from the unit.The Employer would excludeLouis Coniglioon the ground that heis no longer an employee of the Employer. Coniglio was employedas an announcer-technician for 2 years before August 1, 1950.Heworked regularly every Sunday morning.About August 1, 1950,after the filing of the present petition, he was told by the Employerthat his services were no longer needed, but that if the announcer-technicians who were to be assigned to the Sunday morning "trick"wished to take that time off, they might employ Coniglio to work forthem; in that event Coniglio would be paid by the announcer-techni-cian who employed him. Coniglio was permitted, however, to keepa studio key in his possession.The record shows that Coniglio has continued to perform his dutieseach Sunday morning since August 1, 1950, that no regular schedulehas been made for other announcer-technicians to take the Sundaymorning "trick," and that Coniglio has been given his money by oneRico, an announcer, who has never specifically asked Coniglio to workfor him on a Sunday .9 On Sunday, September 3, 1950, Coniglio re-quested leave from program manager Stinson to take the day off andwas given it.Upon the record as a whole, we believe that Conigliois a regular part-time employee of the Employer.Accordingly, weshall include him in the unit.The Employer would include, and the Petitioner exclude,JosephRico.Rico's chief duty is to assist his father who is under contractwith the Employer to produce the Employer's Italian-language pro-gram.The Employer contends that Rico is an announcer-technician,gBoard Member Reynoldswould find that Saj exercises supervisory authority over theengineers,and accordingly would exclude him from the unit.6 Coniglio is paid $5 for a Sunday morning's work. On or about August 1, 1950, whenConiglio was removed from the Employer's payroll,Rico's salary was raised by $25 permonth.Rico's duties were not changed. 274DECISIONS OF NATIONAL LABORRELATIONS. BOARDbut the record shows that Ricooperatesthe studio controls very in-frequently.Accordingly, we find that Joseph Rico is not a technicianor anannouncer-technician.We shall therefore exclude him from theunit.We find that the following employees of the Employer at its studioin Buffalo,New York, and its transmitter in WestSeneca,New York,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act:All engineers,10 studio technicians, and announcer-technicians,""excluding office and clerical employees, the general manager," pro-gram manager,13guards,and all other supervisors as defined in theAct.5.The Petitioner requests that eligibility to vote in the electiondirected herein be determined by the payroll period next precedingJuly 21, 1950, the date of filing the petition herein.Aswe see nocompelling reason to depart in this case from our usual procedure,the Petitioner's request is hereby denied.Thereis somequestion as to the eligibility of Sterling Campbell, astudio employee, to vote in the election.Campbell has been employedby the Employer for nearly 2 years. Before August 1, 1950, he wasan announcer-technician; since that time, he has been anannouncer.The Employer testified that after the petition herein was filed, hefound it necessary to operate his station more formally than in thepast.With this in view, he began to change the duties of the an-nouncer-technicians in order to determine which of them would bebest as announcers and which as technicians.14The Employer con-tends that his ultimate object is to achieve a staff each member ofwhich performs one job only.However, the Employer admitted thatthe plan was still in the experimental stage, and that he did not knowwhether Campbell would remain an announcer, be transferred to thetechnician's job, or even return to the combination job. In view ofthe uncertainty of Campbell's present status, and of the fact that hehas been a combination announcer-technician during all but the last3 months of his employment, we shall permit him to vote subjectto challenge.[Text of Direction of Election omitted from publication in thisvolume.]10 Including Frank Saj.11 Including Louis Coniglio.11Ted Wyzsatyckl.11 John B. Stinson.14Campbell and one Klestinewere made announcers,but after2weeks, Klestine wasreturnedto his formerjob of technician.The Employer's son,the programmanager,and the chief engineer were assigned to part-time operation of the controls.